                  Case 3:20-cr-01510-KC Document 7 Filed 07/08/20 Page 1 of 1
                                                                            JUDGE KATHLEEN CARDONE



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS                        I     -
                                                                                                          10
                                       EL PASO DIVISION


     UNITED STATES OF AMERICA,                       §       CRIMINAL NO. EP-20-CR-

             Plaintiff,                              §       INDICTMENT
                                                     §
     v.                                              §       CT 1: 18 U.S.C. § 875(c) -
                                                     §       Communicating a Threat in Interstate
     MANUEL FLORES,                                  §       Commerce
                                                     §
             Defendants.                             §




    THE GRAND JURY CHARGES:
                                                              EP2OCR151O
                                              COUNT ONE
                                           (18 U.S.C.    §   875(c))

           That on or about June 13, 2020, in the Western District of Texas, and elsewhere, the
4



    Defendant,

                                          MANUEL FLORES,

    knowingly and willfully did transmit a communication in interstate and foreign commerce, and the

    communication contained a threat to injure Black Lives Matter protesters, specifically stating that

    he had "500 rounds of something, 500 rounds of 5.56" and to "take out at least 200" individuals,

    in violation of Title 18, United States Code, Section 875(c).

                                                             A TRUE BJLL
                                                                     URK3NAL S!G!ATURE
                                                                   REACTED PURSUANT TO
                                                                 E-GO'JERNMENTACT OF 2002

                                                             FOREPERSON OF THE GRAND JURY

    JOHN F. BASH
    UNITED STATES ATTO              Y

    BY:
          A si ant U.S. Attorney
